Citation Nr: 0112607	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  98-10 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for premenstrual 
syndrome with pain.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1983.

This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied entitlement to 
service connection for bipolar disorder and for headaches and 
determined that the veteran had not submitted a well grounded 
claim for service connection for premenstrual syndrome (PMS) 
with abdominal pain.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution of that 
decision.

In June 1998, the claims file was transferred to the 
Baltimore, Maryland RO.  The veteran testified before the 
undersigned member of the Board in August 2000.

The claim for service connection for headaches will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims for 
service connection for bipolar disorder and for PMS with pain 
has been obtained.

2.  Symptoms of bipolar disorder began during active service.  

3.  It is at least as likely as not that the PMS with 
intractable pelvic pain began during active service.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107(a) (West 1991); § 5107 
(as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107)); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  PMS with pain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107(a) (West 1991); § 5107 
(as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107)); 38 C.F.R. 
§§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Bipolar Disorder

The veteran's service medical records (SMRs) reflect that she 
underwent an enlistment examination in January 1979.  No 
mental disorder was noted at that time.  She was seen in 
February 1981 at Gorgas Army Hospital, Fort Clayton, Panama, 
for dizziness and at numerous other times for complaints 
during 1982 and 1983 at Coco Solo U.S. Army Health Clinic and 
Coco Solo Army Hospital, Panama, during 1982 and 1983.

During a separation examination in January 1983, the veteran 
completed a report of medical history and checked "yes" to 
history of depression or excessive worry and for nervous 
trouble.  The separation examination report itself is 
negative for any mental problem. 

The SMRs also reflect numerous visits for a variety of 
complaints.  In September 2000, a private clinical 
psychiatrist reviewed the veteran's SMRs and said, "There 
appears to be a pattern of chronic unexplained medical 
problems.  This includes over 50 medical appointments for 
various pain and related disorders, including headaches, 
pelvic pain, epigastric pain, chronic abdominal pain, 
gastritis, stomach cramping, worsening PMS, photophobia, and 
chronic intractable pelvic pain."

In August 1996, the veteran submitted a claim for service 
connection for bipolar disorder, manic depression, 
premenstrual syndrome, anxiety, attention difficulties, 
headaches, and abdominal pain.  She reported treatment by 
several private physicians and that a diagnosis of manic 
depression had recently been given.  She reported that all of 
the claimed disorders had begun during active service.  

Subsequently, the RO received private medical reports 
reflecting treatment and examination at various times during 
the 1980s and 1990s.  An October 1995 mental evaluation 
yielded a diagnosis of bipolar disorder, mixed, moderate.  An 
April 1996 clinical evaluation notes an assessment of 
depression with anxiety features versus bipolar disorder and 
insomnia, possibly related to medication.  The report notes 
that she had not worked in the recent 6 years because of 
anxiety.  The assessments were severe postmenstrual syndrome 
(PMS) and bipolar disorder.  In September 1996, a 
psychologist noted that it appeared that the veteran began 
having physical complaints and depression during active 
service.  The psychologist concluded that bipolar disorder 
began during active service.  Various medical articles 
concerning bipolar disorder were also received by the RO.  
Acquaintances of the veteran reported that her moodiness had 
increased since separation from active service.  

An October 1996 VA general medical examination report notes 
history of abdominal pain with a normal examination and 
history of multiple gynecological and neuropsychiatric 
problems.  An October 1996 VA neuropsychiatric examination 
report notes diagnoses of bipolar disorder and of headaches 
felt to be secondary to stress, sinus problems and neck 
problems.
 
In November 1996, the RO denied a claim for service 
connection for bipolar disorder on the grounds that the 
disorder was not diagnosed until 1993 and did not begin 
during active service. 

In August 1996, the Fayetteville VA office received 
additional clinical and other records.  Included were Social 
Security Administration (SSA) records reflecting that the 
veteran became disabled from working in February 1992 due to 
such disorders as depression, substance addiction, anxiety, 
back, neck, and shoulder problems, headaches, and stomach 
problems inter alia.  Supporting medical documentation for 
the SSA disability determination include duplicate copies of 
records in the claims file as well as additional diagnoses of 
bipolar disorder; however none of the clinical records 
received by the RO relates any disorder to active service.  
Additional medical articles on bipolar disorder were also 
included among these records.  These records were forwarded 
from the Fayetteville VA office to the RO; however, the RO 
did not receive them in time to be considered in the November 
1996 rating decision.

In a notice of disagreement filed in May 1997, the veteran 
reported that the SMRs considered by the RO were incomplete, 
as many outpatient reports of treatment during active service 
had not been considered.  

In October 1997, NPRC supplied additional SMRs including 
treatment reports from Panama discussed above.  

In July 1998, the RO issued a statement of the case that 
continued denial of service connection for bipolar disorder 
on the basis that it was not incurred during active service.  

In her July 1998 substantive appeal, the veteran reported 
that she had received mental health treatment for anxiety and 
sleeping trouble during 1982 and 1983 at Coco Solo, Panama.  
She felt that those treatment records had not been obtained.  

In August 1998, the RO did attempt to locate additional 
treatment records by sending a letter addressed to U.S. 
Military Medical Center, Coco Solo, Panama; however, the RO's 
letter was returned undelivered.  The RO also queried NPRC 
about the records.  NPRC returned the query to the RO 
requesting the dates of treatment.  The RO did not further 
respond to NPRC.  

In August 2000, the veteran testified before the undersigned 
member of the Board that she first sought psychiatric 
treatment at Coco Solo, Panama, during her final year of 
military service.  At that time, she had nervousness, trouble 
sleeping, and anxiety.  She recalled that she took medication 
for headaches and did not seek further psychiatric treatment 
until about two years after separation from active service 
because she was busy having her baby.  She testified that 
there might be additional post-service treatment records at 
the U. S. Naval Academy as she was married to a serviceman at 
that time.  She further recalled that a doctor felt that her 
chronic pain might be related to stress and referred her to 
the mental health clinic at Coco Solo.  She testified that 2 
1/2 years prior to the hearing, she changed her last name 
because of her divorce.

At the hearing, the veteran's representative stated that the 
claims file would be forwarded to the veteran's private 
psychiatrist for an opinion, which would be submitted within 
30 days.  At the hearing, the veteran submitted a written 
waiver of her right to prior RO consideration of the 
evidence.  With that waiver was a statement of an 
acquaintance and letters from the veteran's family to the 
effect that they observed the veteran to have medical 
problems during active service.  

In September 2000, a private psychiatrist who had treated the 
veteran since 1988 reported that she had bipolar disorder at 
that time.  The psychiatrist reviewed the claims file and 
noted that her disorder began to appear while she was still 
in the military.  The examiner felt that the bipolar disorder 
appeared "probably sometime in 1982."  The examiner also 
stated, "In my judgment, this disorder started while in the 
service and, in fact, was the original cause."

In January 2001, the veteran submitted additional evidence 
directly to the Board along with a written waiver of her 
right to initial RO consideration of that evidence.  The 
evidence received consists of an additional return from NPRC 
reflecting that they had no additional record concerning the 
veteran.  Also submitted was a letter and records from the 
Office of the Assistant Secretary of Defense (OASD) for 
Health Affairs dated in January 2001.  In the letter, OASD 
explained that the records supplied consisted of computer 
codes signifying treatment dates and diagnoses inter alia.  
The diagnoses were encoded but OASD supplied a legend to ease 
interpretation.  According to the records, the veteran did 
receive some medical care at a Defense Department facility as 
early as 1987.  The 1987 treatment was for anxiety state.  
Treatment for various disorders was shown during the 1990s 
also.  None of the reports tends to link any disorder to 
active service.  

B.  Premenstrual Syndrome with Pain

The veteran's SMRs reflect that she underwent an enlistment 
examination in January 1979.  At that time, the veteran 
completed a report of medical history and checked "yes" to 
change in menstrual pattern.  The examiner noted irregular 
menses with occasional dysmenorrhea.  In April 1982, a 
diagnosis of severe dysmenorrhea was given.  The veteran 
complained of pelvic pain and insomnia in May 1982 and 
underwent a laparoscopy shortly thereafter.  The diagnoses 
were dysmenorrhea and chronic intractable pelvic pain.  On 
August 3, 1982, an impression of endometriosis was given.  In 
October and November 1982, assessments of pelvic adhesive 
disease (PAD) were made.  A December 1982 report notes 
vaginal bleeding followed by two days of watery brown 
particulate.  Assessments of chronic pain and anxiety 
reaction were made.  Numerous other reports note treatment at 
Coco Solo U.S. Army Health Clinic and Coco Solo Army 
Hospital, Panama during 1982 and 1983.

On a report of medical history dated in January 1983, the 
veteran checked "yes" to frequent indigestion, depression or 
excessive worry, nervous trouble, treatment for female 
disorder, and change in menstrual pattern inter alia.  A 
separation examination report dated in January 1983 makes 
reference to a gynecology consultation report.  The 
consultation report notes abdominal cramping and brown 
discharge.  The assessment was probable menstruation.  Darvon 
and bed rest were prescribed.  A pelvic examination report, 
completed the week after the separation examination, notes a 
normal pelvic examination.  

In August 1996, the veteran submitted a claim for service 
connection for such disorders as premenstrual syndrome (PMS) 
and abdominal pain.  She reported post-service treatment by 
several private physicians.  

Subsequently, the RO receive numerous records, which reflect 
treatment and examination at various times during the 1980s 
and 1990s.  A January 1989 report from Bethesda Naval 
Hospital reflects a normal ultrasound of the gallbladder and 
right upper quadrant.  A November 1994 pelvic ultrasound 
showed a normal uterus and normal ovaries.  A July 1996 
report notes severe PMS.

An October 1996 VA general medical examination report notes 
history of abdominal pain with a normal examination and 
history of multiple gynecological and neuropsychiatric 
problems.  An October 1996 VA gynecology examination was not 
completed.  The examiner noted that the veteran refused a 
pelvic examination and that she stated that she had recently 
had one.  She also reported that the examination report 
should be in the records.  The examiner noted that a review 
of the claims file failed to reveal any such report.  

In November 1996, the RO found the claim for service 
connection for PMS and abdominal pain to be not well grounded 
on the basis that "it is necessary to provide evidence which 
demonstrates a permanent residual or chronic disability."  

In July 1998, the RO issued a statement of the case, which 
determined that the claim of service connection for PMS was 
not well grounded.  The RO noted that the veteran had refused 
to undergo a pelvic examination.

In August 2000, the veteran testified before the undesigned 
member of the Board that she sought OB-GYN care in the first 
year after active service; however, she was pregnant at the 
time, which was the primary reason for the visits.  She 
testified that her first child was born in 1984. 

At the hearing, the veteran submitted a written waiver of her 
right to prior RO consideration of the evidence.  With that 
waiver was a statement of an acquaintance and letters from 
the veteran's family to the effect that they recalled several 
medical problems that appeared to affect the veteran during 
active service.  

In September 2000, a private clinical psychiatrist reviewed 
the SMRs and said, "There appears to be a pattern of chronic 
unexplained medical problems.  This includes over 50 medical 
appointments for various pain and related disorders, 
including headaches, pelvic pain, epigastric pain, chronic 
abdominal pain, gastritis, stomach cramping, worsening PMS, 
photophobia, and chronic intractable pelvic pain."

In January 2001, the veteran submitted additional evidence 
directly to the Board along with a written waiver of her 
right to initial RO consideration of that evidence.  The 
evidence does not appear to be relevant to the issue. 

II.  Legal Analysis

Initially, the Board finds that all evidence necessary for 
disposition of the claims decided below has been obtained and 
that VA's duty to assist has been fulfilled.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); § 5107(b) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107). 

A.  Bipolar Disorder

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  A 
chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  38 C.F.R. § 3.307 (2000).  The factual basis may be 
established by medical evidence, competent lay evidence, or 
both.  38 C.F.R. § 3.307(b).  Psychoses shall be considered 
chronic diseases within the meaning of 38 C.F.R. § 3.307.  
38 C.F.R. § 3.309 (2000).

In recent years, the veteran has indicated that she sought 
and received mental health treatment at a Coco Solo Army 
facility during active service.  It appears that the RO tried 
unsuccessfully to obtain any mental health treatment report 
from Coco Solo, as the RO's request for such records was 
returned undelivered by the Post Office.  Moreover, the RO's 
request for relevant records from NPRC was returned as 
incomplete for dates of treatment.  The duty to assist would 
require VA to re-attempt to obtain such records; however, 
because the decision below is favorable to the veteran, such 
assistance will not be required. 

The crux of this issue is whether the current bipolar 
disorder began during active service.  No diagnosis of 
bipolar disorder was made during active service or within a 
year following separation from active service; however, 
during her separation examination, the veteran did check 
"yes" to relevant symptoms, such as depression excessive 
worry, and nervous trouble.  This notation apparently went 
unnoticed by her examiner.  In September 1996, a private 
psychologist felt that bipolar disorder had begun during 
active service.  In September 2000, a mental health 
professional opined that bipolar disorder clearly began 
during active service.  The September 2000 opinion is based 
on review of the claims file, prior treatment of the veteran 
for several years, and the veteran's reported history.  The 
testimony upon which the opinion is partly based appears to 
be credible.  The Board finds no other reason to doubt the 
September 2000 medical opinion.  The October 1996 VA examiner 
gave no opinion concerning the etiology of the bipolar 
disorder and there is no medical evidence of record that 
argues against the claim.  The weight of the evidence is 
therefore in favor of the claim and the Board finds that 
bipolar disorder began during active service.  Service 
connection for bipolar disorder is granted.  


B.  PMS with Pain

A July 1996 clinical evaluation carries an assessment of 
severe PMS.  In September 2000, a private psychiatrist 
associated a cluster of symptoms including "worsening PMS" 
with bipolar disorder. 

The Board notes that the veteran entered active service with 
a history of irregular menses and dysmenorrhea; however 
neither PMS nor intractable pelvic pain was shown.  During 
active service, a diagnosis of "intractable pelvic pain" was 
made.  In September 2000, a private psychiatrist found that 
"worsening PMS" and "chronic intractable pelvic pain" were 
among the "chronic unexplained medical problems" shown during 
active service that led to a diagnosis of bipolar disorder.  
This opinion tends to date the onset of these disorders to 
the veteran's period of active service and/or to link them to 
a service-connected disability.  Although the veteran had a 
normal pelvic examination in the final days of active service 
and in 1994 her uterus and ovaries were normal to ultrasound, 
this does not indicate that worsening PMS and chronic 
intractable pelvic pain did not begin during active service.  
The Board must resolve any remaining doubt in favor of the 
veteran and find that it is at least as likely as not that 
the PMS with intractable pelvic pain began during active 
service.  Service connection for PMS with pain is granted.  
See 38 U.S.C.A. § 5107(b) (West 1991); § 5107 (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107)); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).


ORDER

1.  Service connection for bipolar disorder is granted.

2.  Service connection for PMS with pain is granted.


REMAND

The Board may evaluate the merits of the claim after ensuring 
the duty to assist has been fulfilled.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  The Board finds that there is a further duty 
to assist the veteran her claim for service connection for 
headaches.

The veteran's entrance examination notes a history of 
headaches.  Thus, the veteran is not entitled to the 
presumption of soundness at entry; however, there is evidence 
that the headaches might have been aggravated during active 
service by a blow to the head.  The claims file also reflects 
that the veteran's headaches were felt to be secondary to a 
post-service slip and fall accident in 1988, which might 
preclude service connection.  Finally, an examiner who 
reviewed the entire history has concluded that the current 
headaches are a manifestation of service-connected bipolar 
disorder.  Thus, the Board is presented with two possible 
theories of service connection for the current headaches, one 
that might require service connection on an aggravation basis 
and one that might warrant service connection on a secondary 
basis.  See 38 C.F.R. §§ 3.306, 3.310 (2000).  In Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), the United States Court 
of Veterans Appeals stated

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

Under the circumstances of this case, VA's "duty to assist" 
requires that the veteran be afforded a VA examination with 
respect to this disability.  The examiner must take into 
account the veteran's complete medical history and offer an 
opinion as to whether it is at least as likely as not that 
the veteran's headaches were aggravated by a head injury 
during active service and/or are secondary to bipolar 
disorder.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  

For the above reasons, the case is REMANDED to the RO for 
these actions:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
is requested to offer an opinion in 
response to the following questions:

a.  Is it at least as likely as not 
that the veteran's headache disorder 
underwent an increase in disability 
during active service due to a head 
injury?  If the answer is no, the 
examiner is also asked to offer an 
opinion in response to the following 
question: 

b.  Is it at least as likely as not 
that the veteran's bipolar disorder 
caused an increase in disability due 
to headache disorder (in or after 
service)?

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a legible 
report.

2.  The RO should then ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  If the benefit sought on appeal 
remains denied the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

